UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6656


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LATWON JAMES, a/k/a Birdie Bird,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:13-cr-00012-D-1)


Submitted:   August 18, 2016                 Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Clayton Gordon, Assistant Federal Public Defender,
Raleigh, North Carolina, for Appellant. Leslie Katherine Cooley,
Jennifer P. May-Parker, Assistant United States Attorneys, Timothy
Severo, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Latwon James appeals the district court’s order denying his

18 U.S.C. § 3582(c)(2) (2012) motion seeking a sentence reduction

under Amendment 782.    After reviewing the record, we conclude that

the court did not abuse its discretion in denying the motion.              See

United States v. Mann, 709 F.3d 301, 304-05 (4th Cir. 2013)

(reviewing     disposition   of   § 3582(c)(2)    motion   for     abuse   of

discretion).       Accordingly,    we    affirm   the   district     court’s

judgment.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                    AFFIRMED




                                     2